UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7756


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLEVELAND DARNELL COPELAND, a/k/a Darnell, a/k/a Heavy D.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:00-cr-00424-PJM-15)


Submitted:   February 16, 2010            Decided:     March 3, 2010


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cleveland Darnell Copeland, Appellant Pro Se. John Walter
Sippel, Jr., Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Cleveland       Darnell     Copeland     appeals    the     district

court’s    denial   of     his   motions   for     reduction   of     sentence,

pursuant to 18 U.S.C. § 3582(c)(2) (2006).            We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                 United States v.

Copeland, No. 8:00-cr-00424-PJM-15 (D. Md. Aug. 20, 2009).                    We

dispense    with    oral    argument    because     the   facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2